DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 11-20 are pendingClaims 1-10 are withdrawn from considerationClaims 11-20 are rejected

Information Disclosure Statement
The Information Disclosure Statement filed on 06/26/2019 is in compliance with the provisions of 37 CFR 1.97 and has been considered.  An initialed copy of the Form 1449 is enclosed herewith.

Election/Restrictions
Applicant's election with traverse of Group II claims 11-20 in the reply filed on 02/17/2021 is acknowledged.  The traversal is on the ground(s) that the restricted inventions are not independent inventions and that examination of both claimed invention together would not present a serious burden on the U.S. Patent and Trademark Office.  This is not found persuasive because the issue as to the meaning and intent regarding “independent and distinct” as used in 35 U.S.C 121 and 37 CFR 1.41 has been adequately addressed in MPEP §802.01.  Therein, it is stated that the legislative intent was to maintain the substantive law on the subject of restriction 
	With regard to applicants allegation that joinder of these distinct inventions would not present a serious burden to the U. S. Patent and Trademark Office, such allegations relied on the unsupported assumption that the search and the examination of both the invention would be coextensive.  However, the issues raised in the examination of apparatus claims are divergent from those raised in the examination of process claims.  Further, while there may be some overlap in the searches of the two inventions, there is no reason to believe that the searches would be identical.  Therefore, based on the additional work involved in searching and examining both distinct inventions together, restriction of the distinct inventions is clearly proper.  
	The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-18 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claim 13 recites the limitation "the user notification” on line 3.  There is insufficient antecedent basis for this limitation in the claim.  Claims 14-18 are also rejected since these claims depend on claim 13.
Claim 20 recites the limitation "the signal” on lines 1 and 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Soecknick et al. (US 2011/0139720 A1) (hereinafter “Soe”).

Regarding Claim 11:
Soe teaches a method of operating a point of entry water treatment system connected between a water supply and a plumbing system (see FIG. 1, water softening system 1 further including an inlet 2 and an outlet 3) (see paragraphs 5, 10 and 58) (see paragraph 59 – “The water softening system 1 is connected via an inlet 2 to a local water supply system, e.g. the drinking water network…”) (see paragraph 62 – “The outlet 3 is connected to a downstream water installation, e.g. the fresh water lines of a building.”), the water treatment system comprising a valve downstream of the water supply and upstream of the plumbing system (see FIG. 1, valve 9 and/or valve 15) (see paragraphs 61 and 64), a tank with an ion-exchange resin in an internal volume of the tank (see FIG. 1, a softening device 6 further including two chambers with ion exchange resin 5) (see paragraph 59), and a salt reservoir (see FIG. 1, a supply container 8 further including a regenerant solution (preferably brine) 7) (see paragraphs 64-65) (Examiner’s note:  these structural limitations are a part of the preamble and are not structurally claimed in the body of the claim; therefore, have no structural patentable weight), the method comprising:
a water flow meter (see FIG. 1, flow meter 14 and/or flow meter 17) in the point of entry water treatment system (see paragraphs 14, 24, 30, 32 and 60-61) (see paragraph 63 – “The measurement results of the conductivity sensor 12 and the flow meters 14, 17 are transferred to an electronic control means 11…the control means 
closing the valve in response to the water flow meter or a signal received from a remote user interface device via a network communications module (Examiner’s note:  this limitation is an alternative limitation and therefore both do not have to occur.  Examiner is interpreting and further examining the limitation ‘closing the valve in response to the water flow meter’) (see paragraph 63 – “The measurement results of the conductivity sensor 12 and the flow meters 14, 17 are transferred to an electronic control means 11…the control means 11 automatically adjusts the adjustment position of the blending valve 9 via the servomotor 10…”).
Although Soe teaches multiple flow meters 14, 17, and an electronic control means 11, wherein the electronic control means and the flow meters are in electrical communication with each other (see paragraph 63), one may interpret that Soe does not explicitly teach signals or signal communications.  However, it is inherent for flow meters and an electronic control means to be in electrical communication with each other via signals, and also, in the alternative, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to have the multiple flow meters and the electronic control means in electrical communication with each other via signals, wherein the electronic control means is capable of opening 

Regarding Claim 12:
Soe teaches the method of claim 11, further comprising sending a signal from the point of entry water treatment system to the remote user interface device via the network communications module of the point of entry water treatment system in response to the signal received from the water flow meter, wherein the signal to the remote user interface device comprises a user notification corresponding to the measured flow event, and wherein the step of closing the valve comprises closing the valve in response to the signal received from the remote user interface device via the network communications module (Examiner’s note:  this limitation is an alternative limitation and therefore both do not have to occur as recited in claim 11.  Examiner is interpreting and further examining the limitation ‘closing the valve in response to the water flow meter’ from claim 11) (see paragraph 63 – “The measurement results of the conductivity sensor 12 and the flow meters 14, 17 are transferred to an electronic control means 11…the control means 11 automatically adjusts the adjustment position of the blending valve 9 via the servomotor 10…”).
Although Soe teaches multiple flow meters 14, 17, and an electronic control means 11, wherein the electronic control means and the flow meters are in electrical communication with each other (see paragraph 63), one may interpret that Soe does not explicitly teach signals or signal communications.  However, it is inherent for flow meters and an electronic control means to be in electrical communication with each other via signals, and also, in the alternative, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to have the multiple flow meters and the electronic control means in electrical communication with each other via signals, wherein the electronic control means is capable of opening and closing a valve based on the measurement values received from the multiple flow meters via signal communications (see paragraphs 14, 24, 30, 32 and 60-61) (see paragraph 63 – “The measurement results of the conductivity sensor 12 and the flow meters 14, 17 are transferred to an electronic control means 11…the control means 11 automatically adjusts the adjustment position of the blending valve 9 via the servomotor 10…”).

Regarding Claim 13:
	Soe teaches the method of claim 11, wherein the duration of the measured flow event is greater than a first threshold and the flow rate of the measured flow event is greater than a second threshold, and the user notification comprises a flow alert (see paragraphs 30 and 37-39 regarding a minimum and maximum desired flow rate, a desired amount of water, and a minimum and maximum duration).

Regarding Claim 14:
	Soe teaches the method of claim 13, wherein the first threshold is between about five minutes and about sixty minutes, and the second threshold is between about three-tenths of a gallon per minute and about five gallons per minute (see paragraphs 30 and 37-39 regarding a minimum and maximum desired flow rate, a desired amount of water, and a minimum and maximum duration).

Regarding Claim 15:


Regarding Claim 16:
	Soe teaches the method of claim 14, wherein the first threshold is about thirty minutes, the second threshold is about two gallons per minute, and the user notification comprises a medium flow alert (see paragraphs 30 and 37-39 regarding a minimum and maximum desired flow rate, a desired amount of water, and a minimum and maximum duration).



Regarding Claim 17:
	Soe teaches the method of claim 14, wherein the first threshold is about five minutes, the second threshold is about five gallons per minute, and the user notification comprises a high flow alert (see paragraphs 30 and 37-39 regarding a minimum and maximum desired flow rate, a desired amount of water, and a minimum and maximum duration).

Regarding Claim 18:
	Soe teaches the method of claim 13, further comprising receiving the first threshold and the second threshold from the remote user interface device with the point 

Regarding Claim 19:
	Soe teaches the method of claim 11, further comprising receiving a signal indicative of a detected level of salt in the reservoir from a level senor and sending a signal comprising a low salt notification to the remote user interface device via the network communications module in response to the signal received from the level sensor when the signal from the level senor indicates the detected level of salt in the reservoir is less than a salt refill threshold (see FIG. 1, a supply container 8 further including a regenerant solution (preferably brine) 7) (see paragraphs 64-65).
Although Soe teaches multiple flow meters 14, 17, a supply container 8 further including a regenerant solution 7, and an electronic control means 11, wherein the electronic control means, the flow meters, and the supply container 8 are in electrical communication with each other (see paragraph 63), one may interpret that Soe does not explicitly teach signals or signal communications.  However, it is inherent for flow meters, a supply container and an electronic control means to be in electrical communication with each other via signals, and also, in the alternative, it would have been obvious before the effective filing date of the claimed invention to one of ordinary 

Regarding Claim 20:
Soe teaches the method of claim 11, wherein sending the signal from the point of entry water treatment system to the remote user interface device via the network communications module comprises sending the signal wirelessly via a wireless communications module (Examiner’s note:  Although Soe teaches multiple flow meters 14, 17, and an electronic control means 11, wherein the electronic control means and the flow meters are in electrical communication with each other (see paragraph 63), one may interpret that Soe does not explicitly teach wireless signals or wireless signal communications.  However, it is inherent for flow meters and an electronic control means to be in electrical communication with each other via signals, and also, in the alternative, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to have the multiple flow meters and the electronic control means in electrical communication with each other via wireless 







Other References Considered
Dopslaff et al. (US 2011/0132818 A1) teaches a similar point of entry water treatment system including a retrofittable control unit for a softening apparatus.

Chandler, JR. (US 2014/0013839 A1) teaches a water softener system and method.

Ward et al. (US 2018/0291911 A1) teaches a whole home water appliance system.

McConkey et al. (US 2018/0354812 A1) teaches an improved control valve and control method for a water treatment system, water softener or filter.













Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKASH K VARMA whose telephone number is (571)272-9627.  The examiner can normally be reached on Monday-Friday 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heidi R Kelley can be reached on 571-270-1831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 
/AKASH K VARMA/Examiner, Art Unit 1773